SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

448
CA 10-01975
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


SHARON MCAFEE, PLAINTIFF-APPELLANT,

                      V                                          ORDER

JAMES MCAFEE, DEFENDANT-RESPONDENT.


GERALD J. VELLA, SPRINGVILLE, FOR PLAINTIFF-APPELLANT.

ROSENTHAL, SIEGEL & MUENKEL, LLP, BUFFALO (JAMES P. RENDA OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Larry M. Himelein, A.J.), entered December 30, 2009 in a divorce
action. The order, among other things, denied plaintiff’s motion to
find defendant in contempt.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court